Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/4/19, 11/17/20, 9/3/21 was considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-19, 21-24, 26-29, 31-34 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,469,238. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application merely broadens the scope of claim 1 of U.S. Patent No. 10,469,238 by eliminating the limitation “a response message including a tunnel port identity of a UE in response to the request message”.

Instant Application
US 10,469,238
17. A method performed by a first base station in a wireless communication system, the method comprising: receiving, from an entity for managing mobility of a user equipment (UE), an initial context setup request message including a total aggregate maximum bit rate (AMBR) of the UE (UE- AMBR); determining a first base station UE-AMBR and a second base station UE-AMBR based on the total UE-AMBR; transmitting, to the second base station, a request message for dual connectivity, the request message including the second base station UE-AMBR, and information on a radio access bearer to be established; and receiving, from the second base station, a response message in response to the request message, wherein the first base station UE-AMBR and the second base station UE-AMBR are enforced by the first base station and the second base station, respectively.
1. A method, by a first base station, for configuring an aggregate maximum bit rate (AMBR) of a user equipment (UE) (UE-AMBR), the method comprising: receiving, from a mobility management entity (MME), an initial UE context setup message including a total UE-AMBR; sending, to a second base station, a request message including a second UE-AMBR, wherein the total UE-AMBR is split into a first UE AMBR and the second UE-AMBR, for dual connectivity; and receiving, from the second base station, a response message including a tunnel port identity of a UE in response to the request message.
18. The method of claim 17, wherein the request message further includes at least one of an UE identifier associated with an interface between the first base station and the second base station, an identifier of the radio access bearer, information on quality of service for the radio access bearer, information on a transport layer address for an uplink, or information on a tunnel identifier for the uplink.
2. The method of claim 1, wherein the request message further includes at least one of an identity of the UE in an X2 interface and information on evolved universal terrestrial radio access network (E-UTRAN) radio access bearer to be established.
19. (New) The method of claim 17, wherein the response message includes information on a transport layer for a downlink and a tunnel identifier for the downlink.
1. a response message including a tunnel port identity of a UE in response to the request message.
4. The method of claim 1, wherein the response message further includes a transport layer address.
21. (New) The method of claim 17, wherein the total UE-AMBR is split into the first base station UE-AMBR and the second base station UE-AMBR.
1. the total UE-AMBR is split into a first UE AMBR and the second UE-AMBR
22. (New) A method performed by a second base station in a wireless communication system, the method comprising: receiving, from a first base station, a request message for dual connectivity, the request message including information on a radio access bearer to be established; and transmitting, to the first base station, a response message in response to the request message,
wherein an initial context setup request message including a total aggregate maximum bit rate (AMBR) of a user equipment (UE) (UE-AMBR) is transmitted from an entity for managing mobility of the UE to the first base station, wherein the request message includes a second base station UE-AMBR, a first base station UE-AMBR and the second base station UE-AMBR being determined by the first base station based on the total UE-AMBR, and wherein the first base station UE-AMBR and the second base station UE-AMBR are enforced by the first base station and the second base station, respectively.
5. A method, by a second base station, for configuring an aggregate maximum bit rate (AMBR) of a user equipment (UE) (UE-AMBR), the method comprising: receiving, from a first base station, a request message including a second UE-AMBR that is used for a second base station to limit resource allocation to a UE for dual connectivity; and sending, to the first base station, a response message including a tunnel port identity of the UE in response to the request message, and wherein the second UE-AMBR is split from a total UE-AMBR included in an initial UE context setup message that is transmitted from a mobility management entity (MME) to the first base station.
23. (New) The method of claim 22, wherein the request message further includes at least one of an UE identifier associated with an interface between the first base station and the second base station, an identifier of the radio access bearer, information on quality of service for the radio access bearer, information on a transport layer address for an uplink, or information on a tunnel identifier for the uplink.
6. The method of claim 5, wherein the request message further includes at least one of an identity of the UE in an X2 interface and information on E-UTRAN radio access bearer to be established.
24. (New) The method of claim 22, wherein the response message includes information on a transport layer for a downlink and a tunnel identifier for the downlink.
5. a response message including a tunnel port identity of the UE
7. The method of claim 5, wherein the response message further includes a transport layer address.
26. (New) The method of claim 22, wherein the total UE-AMBR is split into the first base station UE-AMBR and the second base station UE-AMBR.
5. wherein the second UE-AMBR is split from a total UE-AMBR
27. (New) A first base station in a wireless communication system, comprising: a transceiver; and a controller configured to:

control the transceiver to receive, from an entity an entity for managing mobility of a user equipment (UE), an initial context setup request message including a total aggregate maximum bit rate (AMBR) of the UE (UE-AMBR); determine a first base station UE-AMBR and a second base station UE-AMBR based on the total UE-AMBR;
control the transceiver to transmit, to the second base station, a request message for dual connectivity, the request message including the second base station UE-AMBR, and information on a radio access bearer to be established; and
control the transceiver to receive, from the second base station, a response message in response to the request message, wherein the first base station UE-AMBR and the second base station UE-AMBR are enforced by the first base station and the second base station, respectively.
9. A first base station for configuring an aggregate maximum bit rate (AMBR) of a user equipment (UE) (UE-AMBR), comprising: a transceiver for transmitting and receiving signals to and from a second base station and a mobility management entity (MME); and a controller configured to control the transceiver to: receive an initial UE context setup message including a total UE-AMBR from the MME, transmit, to the second base station, a request message including a second UE-AMBR, wherein the total UE-AMBR is split into a first UE AMBR and the second UE-AMBR which are enforced by the first base station and the second base station respectively, for dual connectivity, receive a response message including a tunnel port identity of a UE in response to the request message from the second base station.




28. (New) The first base station of claim 27, wherein the request message further includes at least one of an UE identifier associated with an interface between the first base station and the second base station, an identifier of the radio access bearer, information on quality of service for the radio access bearer, information on a transport layer address for an uplink, or information on a tunnel identifier for the uplink.
10. The first base station of claim 9, wherein the request message further includes at least one of an identity of the UE in an X2 interface and information on evolved universal terrestrial radio access network (E-UTRAN) radio access bearer to be established.
29. (New) The first base station of claim 27, wherein the response message includes information on a transport layer for a downlink and a tunnel identifier for the downlink.
11. The first base station of claim 9, wherein the response message further includes a transport layer address.
31. (New) The first base station of claim 27, wherein the total UE-AMBR is split into the first base station UE-AMBR and the second base station UE-AMBR
9. wherein the total UE-AMBR is split into a first UE AMBR and the second UE-AMBR
32. (New) A second base station in a wireless communication system, comprising: a transceiver; and a controller configured to:
control the transceiver to receive, from a first base station, a request message for dual connectivity, the request message including information on a radio access bearer to be established; and control the transceiver to transmit, to the first base station, a response message in response to the request message,
wherein an initial context setup request message including a total aggregate maximum bit rate (AMBR) of a user equipment (UE) (UE-AMBR) is transmitted from an entity for managing mobility of the UE to the first base station, wherein the request message includes a second base station UE-AMBR, a first base station UE-AMBR and the second base station UE-AMBR being determined by the first base station based on the total UE-AMBR, and wherein the first base station UE-AMBR and the second base station UE-AMBR are enforced by the first base station and the second base station, respectively.
13. A second base station for configuring an aggregate maximum bit rate (AMBR) of a user equipment (UE) (UE-AMBR), comprising: a transceiver for transmitting and receiving signals to and from a first base station and a mobility management entity (MME); and a controller configured to control the transceiver to: receive a request message including a second UE-AMBR that is used for a second base station to limit resource allocation to a UE for dual connectivity; and transmit, to the first base station, a response message including a tunnel port identity of the UE in response to the request message, and wherein the second UE-AMBR is split from a total UE-AMBR included in an initial UE context setup message that is transmitted from a mobility management entity (MME) to the first base station.
33. (New) The second base station of claim 32, wherein the request message further includes at least one of an UE identifier associated with an interface between the first base station and the second base station, an identifier of the radio access bearer, information on quality of service for the radio access bearer, information on a transport layer address for an uplink, or information on a tunnel identifier for the uplink.
14. The second base station of claim 13, wherein the request message further includes at least one of an identity of the UE in an X2 interface and information on E-UTRAN radio access bearer to be established.
34. (New) The second base station of claim 32, wherein the response message includes information on a transport layer for a downlink and a tunnel identifier for the downlink.
15. The second base station of claim 13, wherein the response message further includes a transport layer address.
36. (New) The second base station of claim 32, wherein the total UE-AMBR is split into the first base station UE-AMBR and the second base station UE-AMBR
13. wherein the second UE-AMBR is split from a total UE-AMBR


Claims 20, 25, 30 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17, 22, 2 and 32 of U.S. Patent No. U.S. Patent No. 10,469,238in view of Siomina. 
Regarding claim 20, 25, 30 and 35, U.S. Patent No. 10,469,238 does not specifically teach wherein each UE-AMBR includes an uplink UE-AMBR and a downlink UE AMBR.
Siomina teaches wherein each UE-AMBR includes an uplink UE-AMBR and a downlink UE AMBR ([0075] shows that the UE-AMBR is enforced for both uplink and downlink).
It would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention was disclosed to modify the UE-AMBR, to be enforced on UL and DL, since such a modification would provide good performance in both directions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Etemad (US 2014/0043979) shows BW allocation for dual connectivity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P GREY whose telephone number is (571)272-3160. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ferris W Derrick can be reached on (571) 272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P GREY/Primary Examiner, Art Unit 2411